 352DECISIONSOF NATIONALLABOR RELATIONS BOARDJerry Roth Chevrolet,Inc.andInternationalAssocia-tion of Machinists and AerospaceWorkers and itsDistrict Lodge 86, AFL-CIO. Case 27-CA-3213November 24, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September, 14, 1971, Trial Examiner HermanCorenman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filedcross-exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm theTrial Examiner's rulings, findings,' and conclusionsand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Jerry Roth Chevrolet, Inc., Denver,Colorado, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.rThe Respondent has excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544,enfd. 188 F.2d 362 (C.A 3). We have carefully examined the record andfind no basis for reversing his findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CoRENMAN, Trial Examiner: This case was triedatDenver, Colorado, on July 29, 1971, on a complaintissued against Jerry Roth Chevrolet, Inc., herein calledRespondent, on May 7, 1971, pursuant to a charge filed byInternationalAssociation ofMachinists and AerospaceWorkers and its District Lodge 86, AFL-CIO, herein calledthe Union, on March 30, 1971. The complaint alleges actsof interrogation of employees and threats of reprisal by theRespondent's president in violation of Section 8(a)(1) of theNational Labor Rielations Act, as amended, herein calledtheAct.The Respondent's answer denies the allegedviolations.Upon the entire record, observation of the demeanor ofthe witnesses, oral argument by the parties, and the brief ofthe General Counsel, I make the following:FINDINGS OF FACTI.THEBUSINESS OF THERESPONDENTThe pleadings establish, and I find, that the RespondentisaDelaware corporation with its principal place ofbusiness at Denver, Colorado, where it is engaged in theretail sale of automobiles, parts, and services. In the courseand conduct of its business operations during the past year,the Respondent had retail sales in excess of $500,000 andreceived directly from points and places outside the State ofColorado goods and materials valued in excess of $50,000. Ifind that Respondent is now, and at all times material hasbeen,an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE UNION INVOLVEDThe Union,International Association of Machinists andAerospace Workers and its District Lodge 86,AFL-CIO, isnow, and at all times material has been,a labororganization within-the meaning of Section2(5) of the Act.III. THEUNFAIR LABOR PRACTICESA.The IssuesIn issue is whether the Respondent's president, GeraldRoth, engaged in the following conduct in alleged violationof Section 8(a)(1) of the. Act: (1) interrogated employeesconcerning their activities on behalf of and in support oftheUnion; (2) asked an employee if he had attended aunion meeting; and (3) threatened an employee that theRespondent would not negotiate with the Union, wouldclose its doors before negotiating with the Union, and therewould be no work if the employees selected the Union astheir representative.B.BackgroundThe Union during March 1971 was openly conducting aunion organizational campaign of service departmentemployees of automobile dealers in the Denver area. TheDenver daily newspapers, through advertisement and newsitems,publicly announced two meetings to be heldSaturday, March 20, 1971, at 10 a.m. and at 2 p.m. for allauto dealermechanics and other service departmentemployees, at the Denver Labor Center. The newspaperadvertisement in theMarch 18, 1971, Denver Postannounced the object of the meetings "to formulateplans-to gain recognition and bargain for our variousskills and related services."Mr.Gerald Roth, Respondent's president, testified thathe had received a complaint from another automobiledealer that one of his employees had come to that dealer'spremises to discuss union organization with his mechanics.Mr. Roth agreed with the complaining dealer that this wasimproper and promised to check on it. He ascertained onchecking with his service manager, Bob Dobbins, that BillHumphrey was the employee who had visited the other194 NLRB No. 57 JERRY ROTH CHEVROLET, INC.353auto dealer's establishment the previous day. Mr. Roth alsolearned on the morning of March 24 that three of hismechanicswerewearing union buttons. They ' wereHumphrey, Woolverton, and Sixta. Roth first talked toHumphrey and then to Woolverton. Roth testified, "I felt itwas my duty as the owner to investigate; not to investigatebut to see if there was a gripe, what his chief gripe was."-About 10 a.m. that March 24 morning, Roth approachedWoolverton who was then at work in his service stall andasked if he could speak to him. Woolverton accompaniedRoth to the office of the service manager where Rothengaged him in a conversation which lasted 5 to 10 minutes.No one else was present during this conversation.C.Woolverton'sVersionof theMarch 24ConversationAccording to the testimony of Woolverton, Roth beganthe conversation by saying, "Are you for the union," towhich Woolverton replied "yes." Roth then asked, "Whatdo you hope to gain," and Woolverton replied, "Betterwages, better benefits, insurance, things of that nature."Roth said, "It won't work," and then asked, "Are youaware of the dealer situation in the Oakland area?"Woolverton replied that he was. Roth said that there weremany dealerships that were bankrupt and closed down andmany mechanics out of work because the Union had triedto organize them. Roth told Woolverton that his job wasbetter than no job at all, like many workers wereexperiencing in the Oakland area. Roth went on to say thathe could not afford to pay any more because the servicedepartment was $10,000 in the red. According to Woolver-ton, Roth further stated, "What more can I give, I can onlygive so much"; and, Roth said further "you have beentalking with guys in the service department that are for theUnion, haven't you," and at another point, Woolvertontestified that Roth said, "I will not, negotiate; I will close thedoors before negotiating." Roth said further, according toWoolverton, "We gave you a break by hiring you fromGeorge Irwin Chevrolet, and then you bring their problemswith you and it is just like slapping me in the face."Woolverton replied, "No it is not personal; I am justfighting for something I believe in and want to see happen."Woolverton testifies that Roth said, "He will close it downbefore he negotiates and there wouldn't be any work foranybody."Toward the end of the conversation, according toWoolverton, Roth said, "Did you attend that meeting onSaturday morning, to which Woolverton replied, "I don'tbelieve I will answer that question; do you know that whatyou are saying can be used against you." i Roth acknowl-edged it could. Woolverton told Roth that he felt he was agood mechanic and he would continue his good work andthat the union matter would not affect his work. Rothreplied, "Fine, that is all I want out of you." Roth toldWoolverton he knew Woolverton was a good mechanicbecause ServiceManager Bob Dobbins had told him.According to Woolverton, Roth then said, "Before you1Woolverton testified he made this remark to Roth because at theMarch 20 meetingat the unionhall a paper was distributed to thosemake any decisions,look into the situation more thorough-Y,Woolverton testified he had never been alone with Rothprior to this conversation.Woolverton quit working for the Respondent in the latterpart of June 1970 to take a job with another auto dealer.The parting was on a friendly basis, and before leaving,Woolverton stopped in to thank Roth for his employmentand for providing him additional schooling while in hisemploy.D.Roth's VersionRoth's version of his March 24 conversation withWoolverton differs in some respects from Woolverton's.Roth testifies he started the conversation with the remark,"Evidently you are unhappy," and Woolverton replied, "Iwant to make money. I want to go to college. I want to bean instructor." Roth then said, "Well, you have been justworking for a short time. I understand you are a goodmechanic. We are giving you as much work as we possiblycan." Roth testified he noted that Woolverton was wearingthe union button, and he inquired if Woolverton was awareof some of the Respondent's problems. He also pointed outtoWoolvertonRespondent's fringe benefits, such asinsurance,Blue Cross-Blue Shield, vacations, and lifeinsurance and inquired of Woolverton if he was aware ofthese company benefits as he had been with the Respon-dent only 2 or 3 weeks at the time. Roth agrees that he ,didmention the problem in Oakland where dealers have goneout of business, and agrees that he told Woolverton theRespondent's service department had lost $10,000 in ,theyear just concluded. Roth testified he emphasized that, theRespondent was paying the highest percentage rate of theWest Colfax dealers.Roth testified he did not ask Woolverton if he was for^theUnion; he assumed as much because Woolverton waswearing the union button. Roth further denied that he saidin substance to Woolverton that he would not negotiate, hewould close the doors before negotiating.Roth testified further that he said nothing about "closingthe doors specifically," but did state in effect that "I hadlost $10,000 in the Service Department, it is a toughdepartment to break even on, to beat the other highdemands when people are already griping about payingthese rates." Roth denied that he said anything about givingWoolverton a break by hiring him from George IrwinChevrolet,and testified he had been unaware thatWoolverton had worked at George Irwin Chevrolet. Rothfurther denied that during this conversation he askedWoolverton if he had attended the Saturday union meetingor any other union meeting. Roth acknowledged that at onepoint during the conversation, in answer to a question, byhim, Woolverton replied, "I won't answer the question.,Doyou know that what you said can be used against you?"Roth testified that this was in connection with "discussingunion activities, the button, the badge he was wearing."Roth testified he toldWoolverton "in no way could Iinfluence him one way or the other, and it was strictly hispresent entitled"FairWarning," describing conduct employees wereprohibited from doing and protected activities employees could engage in 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision to make." Roth also recalls telling Woolverton,"Well, Bob Dobbins, service manager, has informed meyou are a very capable employee." Roth testified that at thetime he conversed with Woolverton on March 24, he wasunaware of the March 18 and 19 newspaper publicityconcerning a union meeting or that there had been a unionmeeting on March 20. Roth concedes that when he spoke toWoolverton on March 24, he did not tell Woolverton thathe did not have to speak with him if he didn't want to.Analysis and ConclusionaryFindingsThe Respondent, while conceding that the Respondent'spresident, Gerald Roth, engaged Woolverton in a conversa-tion concerning the Union on March 24, denies that duringthis conversation Roth in effect asked Woolverton (1) areyou for the Union; (2) did you attend the Saturday unionmeeting;or (3) threatened that he would not negotiate withthe Union, he would close his doors first. Woolverton hastestified that the aforesaid interrogation and threats ofreprisal weremade by Roth, and Roth denied having madethem. I credit Woolverton's testimony that the remarkswere made and do not credit Roth's denial.Initially, it is noted that Roth made no notes of hisconversationwithWoolverton whereasWoolverton onApril 1, 1971, only 1 week after the March 24 conversation,gave an affidavit to a Board agent setting forth, amongother things, the alleged interrogation and threats made byRoth which are inissue.The affidavit, which appears in therecord as Respondent's Exhibit 1, agrees in substance withWoolverton's testimony at the hearing. Because Woolver-ton'sdescription of the March 24 conversation was set forthinwritingwhen the facts were fresh in his mind, histestimony, which I find agrees with his April 1 affidavit, ismore reliable and accurate than Roth's. Additionally, it ispointed out that Woolverton left the Respondent underfriendly conditions and feels obligated to the Respondentfor the free schooling he received while in Roth's employ.Under these circumstances, there is little reason to believethatWoolverton would be less than candid and objective inrelating hisMarch 24 conversation with Roth, whereasRoth,as isobvious, still has an interest as any part litigant,to maintainhis position of "no violation." Additionally, it isdifficult to accept Roth's testimony that he was unaware ofthe newspaper publicity given on March 18 and 19 in theDenver Post and the Rocky Mountain News to theapproaching union meeting in connection with the Union'scitywide campaign to organize the Denver area dealershipshops .2I find, therefore, that in the course of the March 24conversation Roth did in fact ask Woolverton if he was forthe Union,3 asked whether he attended the Saturday unionmeeting,and threatened that he would not negotiate withthe Union but would close down first .4I find that the aforesaid interrogation and threats of2 It is also noted that this testimony by Roth that he was unaware ofthis publicity appears to be inconsistent with the stipulation at the outset ofthe hearing that "On or about March 24, 1971, Respondent was aware thattherewas an organizational campaign going on in the Denver Area at thevarious autodealers' shops.""3In makingthis finding, I have in mind the fact that Woolverton waswearing theunion buttonat the time,and that Roth was aware of this fact.reprisal by Roth to Woolverton interfered with, restrained,and coerced employees in the exercise of rights guaranteedby Section 7 of the Act and constituted unfair laborpractices within the meaning of Section 8(a)(1) of the Act.AlthoughRoth's remarks were made only to oneemployee, I find nevertheless that a Board remedy, iswarranted under the circumstances. Initially, it is noted thatthe conversation was carried on in a managerial locus bythe highest executive of the Respondent and not by a minorsupervisor. The conversation was carried on deliberately topersuade and coerce Woolverton to abandon his unionadherence; and it is reasonable to presume that Roth couldforesee that his remarks, especially his threats not tonegotiate with the Union but instead to close down hisbusiness and put the employees out of work, would berelayed to other employees by Woolverton. The interroga-tion employed by Roth is a common device to explore thescope and depth of employee adherence to unionism andcarries with it the promise of later retaliation against thosewho continue their union adherence, I will thereforerecommend remedial action by the Board. SeeAutoWorkers (Omni Spectra, Inc.) v. N.L R-B.,427 F.2d 1330,and cases cited therein.InternationalWoodworkers ofAmerica v. N.LR.B.,380 F.2d 628 (C.A.D.C.);N.L.RB. v.Marsh Supermarkets, Inc.,(C.A. 7), 327 F.2d 109;HaroldBrown Co.,145 NLRB 1756;L & H Trucking, Inc.,155NLRB 104.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving foundthatRespondent has engaged in certainunfair labor practices, I shall recommendthatRespondentcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interrogating an employee concerning his adher-But it is reasonable to conclude that an employer in the course of anargument against unionismwouldstress his antagonismby such an inquiry.4On cross-examination,Woolverton testified that when Roth said hewouldn't negotiate with the Union, he was "very angry-very sincere-hewas red in the face." Woolverton testified on cross that Roth said, "I willnot negotiate. I will close the doors first. There won't be any work foranybody." JERRY ROTH CHEVROLET, INC.355ence to the Union and whether he attended a unionmeeting, and by threatening to refuse to negotiate with theUnion and instead to close down and put the employees outof work, the Respondent has interfered with, restrained,and coerced its employees in violation of Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 5ORDERRespondent, Jerry Roth Chevrolet, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning their unionadherence and union activity.(b) Threatening to refuse to negotiate with a union andinstead to close down and cease operations.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Post at its place of business in Denver, Colorado,copies of the attached notice marked "Appendix." 6 Copiesof said notice, on forms provided by the Regional DirectorforRegion 27, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 27, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.?5 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings, conclusions,and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions,and Order, and all objections theretoshall be deemed waived for all purposes.6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."7 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify the Regional Director for Region 27, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to refuse to negotiate withInternational Association of Machinists and AerospaceWorkers and its District Lodge 86, AFL-CIO, ifselected by the employees.WE WILL NOT threaten to close our business and putour employees out of work rather than negotiate withthe aforesaid Union.WE WILL NOT interrogate our employees with respectto their union membership, activity, or adherence.WE WILL NOT in any manner interfere with, restrain,or coerce our employees in the exercise of their right toself-organization, to form, join, or assist labor organiza-tions, including the Union herein, to bargain collective-ly through a bargaining agent chosen by our employees,to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to refrain from any such activities.JERRY ROTH CHEVROLET,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 260New Custom House, 721-19th Street, Denver, Colorado80202, Telephone 303-297-3551.